
	

113 HR 4839 IH: Original Living Wage Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4839
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Al Green of Texas (for himself, Mr. Cleaver, Mr. Conyers, Mr. Honda, Mr. Lewis, Ms. Eddie Bernice Johnson of Texas, Ms. Lee of California, Ms. Norton, Ms. Bass, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Carson of Indiana, Mrs. Christensen, Ms. Clarke of New York, Mr. Clay, Mr. Clyburn, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. Ellison, Ms. Fudge, Ms. Jackson Lee, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Meeks, Ms. Moore, Mr. Payne, Mr. Rangel, Mr. Rush, Mr. David Scott of Georgia, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Waters, Ms. Wilson of Florida, Ms. Brown of Florida, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act to provide for the calculation of the minimum wage based on
			 the Federal poverty threshold for a family of 4, as determined by the
			 Bureau of the Census.
	
	
		1.Short titleThis Act may be cited as the Original Living Wage Act of 2014.
		2.Findings; sense of Congress
			(a)FindingsCongress finds the following:
				(1)In 2012, there were over 46,500,000 Americans living in poverty who were separated from the
			 opportunities of the Nation by their income, their housing, and their
			 access to education, jobs, and health care.
				(2)A full-time worker earning the Federal minimum wage earns an income below the Federal poverty
			 threshold for a family of 4, consisting of 2 adults and 2 children.
				(3)The average fair market rent for a 1-bedroom apartment is more than 65 percent of the monthly
			 income of a full-time worker earning the minimum wage. In comparison, the
			 generally accepted definition of affordability is for a household to pay
			 not more than 30 percent of its income on housing.
				(4)Two full-time workers earning the Federal minimum wage earn an income below the national housing
			 wage for a 1-bedroom apartment, the amount a person needs to earn to
			 afford a 1-bedroom apartment at average rent.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the Federal minimum wage should, as a minimum, be adjusted every 4 years so that a person working
			 for such a wage may earn an annual income that is not less than 15 percent
			 higher than the Federal poverty threshold for a family of 4, as determined
			 by the Bureau of the Census;
				(2)the minimum wage should be set at a level high enough to allow 2 full-time minimum wage workers to
			 earn an income above the national housing wage; and
				(3)Congress, any of the several States, the District of Columbia, any territory or possession of the
			 United States, any Indian tribe, or any local or municipal government of a
			 State may establish a higher minimum wage requirement than that
			 established in this Act.
				3.Minimum wageSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended—
			(1)in subsection (a)(1)—
				(A)by striking and at the end of subparagraph (B);
				(B)by inserting and at the end of subparagraph (C); and
				(C)by inserting at the end the following:
					
						(D)not less than the amount determined by the Secretary under subsection (b), beginning September 1,
			 2014;; and
				(2)by redesignating subsection (b) as subsection (c) and inserting after subsection (a) the following:
				
					(b)
						(1)Subject to paragraph (2), not later than June 1, 2014, and once every 4 years thereafter, the
			 Secretary shall determine the minimum wage rate applicable under
			 subsection (a)(1) based on the formula described in paragraph (3). The
			 Secretary shall publish such wage rate in the Federal Register not later
			 than October 1 of each year.
						(2)If the minimum wage rate determined by the Secretary under paragraph (1) would result in a lower
			 minimum wage rate than the minimum wage rate in effect at the time of such
			 determination, the Secretary shall not adjust, pursuant to this
			 subsection, the minimum wage rate so in effect.
						(3)The minimum wage rate determined by the Secretary under paragraph (1) shall be the minimum hourly
			 wage sufficient for a person working for such wage for 40 hours per week,
			 52 weeks per year, to earn an annual income in an amount that is 15
			 percent higher than the Federal poverty threshold for a family of 4, with
			 two children under the age of 18, and living in any of the 48 contiguous
			 States, as published by the Bureau of the Census for the year in which the
			 wage rate is being so determined..
			
